Citation Nr: 1030914	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  92-06 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder to include bronchitis and pulmonary fibrosis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1943 to November 1945 
and from August 1950 to March 1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1992 decision of the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office (RO).

In June 1992, the Veteran testified before a VA hearing officer 
at the RO.  A transcript of this hearing is associated with the 
claims file.

This was originally a claim to reopen a previously denied claim 
for service connection.  In October 2001, the Board reopened the 
claim for service connection for a chronic pulmonary disorder and 
remanded the claim on the merits for additional development.  The 
Board subsequently remanded the claim for additional development 
in April 2003 and April 2006.  In an August 2007 decision, the 
Board denied the claim of entitlement to service connection for 
chronic pulmonary disorder to include bronchitis and pulmonary 
fibrosis.  However, in August 2008, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion to 
remand (JMR) to vacate and remand the August 2007 Board decision 
for compliance with the terms of the JMR.  In September 2008 and 
December 2009, the Board again remanded the claim for additional 
development.  The requested development was completed, and the 
case has now been returned to the Board for further appellate 
action.

The Board notes that after the last adjudication of this claim, 
the Veteran submitted additional medical evidence.  This evidence 
- which notes a history of chronic obstructive pulmonary disease 
(COPD) - is not pertinent to the claim as the evidence of record 
already reflects a history of COPD.  Hence, this evidence does 
not need to be referred to the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304(c) (2009).  

In June 2010, the Veteran elected to proceed in this matter pro 
se.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have any chronic pulmonary disorder that 
began in, was aggravated by, or is otherwise related to service.

2.  The Veteran did not have active tuberculosis or 
bronchiectasis manifest to a compensable degree within one year 
after his separation from service.


CONCLUSION OF LAW

The criteria for establishing service connection for a chronic 
pulmonary disorder to include bronchitis and pulmonary fibrosis 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, VCAA notice was provided in multiple letters.  More 
recently, in an April 2006 letter, the Veteran was provided 
notice regarding what information and evidence is needed to 
substantiate his claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  This 
letter also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The claim was last readjudicated 
in May 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
private treatment records, and hearing testimony.  The Board 
notes that the Commonwealth of Puerto Rico Health Department has 
reported that they do not have the Veteran's medical records for 
his hospitalization shortly after service.  A letter from the TB 
Control Program Clinic - Mayaguez Region also notes that the 
Veteran's medical file could not be located.  In a May 2005 
statement, the Veteran relayed that after contacting the 
Departamento de Salud de Mayagüez he was informed that all 
physical medical records of tuberculosis patients treated at the 
Hospital Tuberculoso de Mayagüez were transferred to the hospital 
Centro Médico de Mayagüez in 1968, and that hospital did not have 
enough free space for the records so the records were burned.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and bronchiectasis or active 
tuberculosis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 
1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he was hospitalized in a service 
hospital for two months during the latter period of service for 
rheumatic fever when he developed infiltrates of the left lung.  
He argues that such infiltrates were demonstrated by chest X-ray.  
He also contends that dust and gas vapors he encountered during 
service may have resulted in a pulmonary disorder.  

Service treatment records from the Veteran's first period of 
service show no diagnosis or treatment for any pulmonary 
disorder.  Examination in connection with his discharge in 
November 1945 revealed normal lungs; chest X-ray was also normal.  
During his second period of service, the Veteran was hospitalized 
from November 1953 to January 1954.  The diagnoses at discharge 
were eczema of the eyebrows, seborrheic dermatitis of the scalp 
and eyebrows, schistosomiasis, trichuriasis, and 
strongyloidiasis.  A November 1953 chest X-ray showed a one 
centimeter (cm.) density in the left second anterior interspace; 
stereoscopic projection of chest probable vascular shadows.  
Reexamination was suggested in one month.  Chest X-ray the next 
month showed a density in the left third interspace.  
Stereoscopically, however, the density resolved itself into 
vascular shadows and did not appear to the interpreter to 
represent a parenchymal lesion.  No other densities of 
significance were seen.  The Veteran's March 1954 separation 
examination shows a normal clinical evaluation of the chest and 
lungs.  A March 1954 chest X-ray was negative.  It was noted that 
the Veteran had been hospitalized in the Canal Zone for two 
months due to rheumatic fever.  

In an April 1954 letter, an administrator of the Government of 
Puerto Rico Health Department noted that the Veteran was referred 
and admitted as a patient in the Anti Tuberculosis Hospital of 
Mayaguez in April 1954.  The Veteran showed symptoms of an 
inflammatory disease of his left lung with a continuous fever, a 
chronic cough with yellowing green sputum, shortness of breath 
and lack of air, secretion and inflamed mucosa.

The Veteran was afforded a VA examination in February 1955.  At 
that examination, the Veteran complained of a cough and 
expectoration for the last 5 months.  He also stated that he had 
shortness of breath on exertion.  He reported no history of 
bronchitis, asthma, pneumonia, or pleurisy.  He had frequent 
sneezing, plugging of the nose and sinusitis.  Chest examination 
was essentially negative.  On X-ray, there was a 7 cm. ill-
defined soft tissue density overlying the left 3rd anterior 
interspace that reportedly could represent the residuals of 
previous inflammatory disease; however, the possibility of a 
neoplasm could not be excluded.  The examiner diagnosed chronic 
bronchitis.  A June 1955 bronchogram was negative.  

Since 1955, the Veteran has periodically had respiratory and 
pulmonary complaints.  Chest X-rays have reportedly shown 
calcified granulomas, nodules, and pulmonary fibrosis. 

During an October 1955 hearing with RO personnel, the Veteran 
reported feeling tired and exhausted.  He stated that he thought 
he had bronchitis or a respiratory condition in service because 
he suffered from fatigue two months after he returned from Panama 
and was unable to do long marches.  He testified that he vomited 
phlegm in the mornings during service.  He further stated that he 
did not report having a bronchitis condition during service.  
According to the Veteran, he had a bronchial attack one and a 
half months after discharged.  He was hospitalized for that 
condition.  

In an April 1974 statement, the Veteran's wife indicated that the 
Veteran suffered from bronchial asthma 2 to 3 times per year, 
which started 2 years after his discharge from service.  

In a November 1978 medical certificate, a private physician 
stated that the Veteran's chest appeared essentially negative, 
but "there has been and could be demonstrated the trace of a 
Primary Tuberculous Complex in the Left Upper Lobe."

In May 1980, the Veteran was treated for acute bronchitis and 
pansinusitis.  It was noted that the Veteran had quit smoking 5 
years previously.  Also in May 1980, a private physician stated 
that the Veteran had an extensive fibrotic area in the left 
superior lobe "resulting from a phymatosis process developed 
while in service."  

In November 1983, a physician certified that the Veteran suffered 
from pulmonary fibrosis and chronic bronchitis.  In October 1989, 
a private physician certified that the Veteran had pulmonary 
fibrosis, chronic bronchitis, and chronic bronchial asthma.  In 
May 1991, it was noted that the Veteran had a history of COPD.  
Other medical documents show similar diagnoses.

The Veteran was afforded a VA examination in October 1991.  He 
was diagnosed with COPD.  He denied a history of cigarette 
smoking since approximately 40 years ago after his younger years 
in which he smoked a few cigarettes a day (5 or 6) at the most, 
for 2 or 3 years.

At a June 1992 hearing, the Veteran testified that 22 days after 
his discharge from service he had an attack of the residuals of 
his disease that had not been diagnosed by the service, and was 
hospitalized.  He stated that while in the hospital he was 
treated for active tuberculosis.  

The Veteran was afforded a VA respiratory examination in February 
2002.  After a review of the record and examination of the 
Veteran (including pulmonary function tests (PFTs), chest X-rays 
and sputum examination for acid fast), the examiner stated that 
there was no evidence of chronic active pulmonary tuberculosis.  
The Veteran had COPD of non specific etiology (cigarette smoking 
according to the examiner) that was not documented by PFTs but 
was clinically evident.  

In statements received in 2005, the Veteran asserted that he has 
never smoked cigarettes.  

The Veteran was afforded a VA respiratory examination in June 
2006.  The examiner opined that it was not at least as likely as 
not that the Veteran's current pulmonary condition, chronic 
bronchitis, was initially manifested during service, and that it 
was not related to such service.  However, as part of the 
rationale, the examiner noted that the Veteran's first 
respiratory complaint was in February 1955.  As noted above, the 
Veteran had some respiratory complaints as early as April 1954.  
Given the examiner's reliance on an inaccurate medical history, 
the June 2006 opinion is of no probative value.

The Veteran was afforded another VA respiratory examination in 
December 2008.  After a review of the record and interview and 
examination of the Veteran (including chest X-rays), the 
examiner, a physician, diagnosed the Veteran as having chronic 
bronchitis and also noted chronic pleural effusion or fibrosis.  
The examiner concluded that it was less likely as not that the 
Veteran's pulmonary condition, chronic bronchitis, had its origin 
during service.  She noted that it was not related to any 
identifiable event occurring during the Veteran's service.  She 
explained that at the end of the Veteran's service he was 
hospitalized for eczema, dermatitis, schistosomiasis, 
strongyloidiasis, thrichuriasis, and rheumatic fever, and that 
during the hospitalization, a chest X-ray showed a 1 cm. density.  
A radiologist opined that the density was not a parenchymal 
lesion and that the X-ray was probably negative.  The examiner 
noted that the service treatment records were silent for any 
pulmonary disease while in service and that the chest X-ray 
performed in connection with the Veteran's separation was read as 
negative.  The examiner pointed out that the first evidence of 
the Veteran's initial manifestation of a respiratory infection 
was in April 1954, after his discharge.

In a February 2010 addendum to the December 2008 examination 
report, based on a review of the medical evidence, the examiner 
again opined that it was less likely than not that the Veteran's 
pulmonary disorder (bronchitis and pulmonary fibrosis) had its 
origin in service.  The examiner explained that while the Veteran 
was hospitalized during service, there was no evidence of any 
respiratory condition for which he was being treated.  According 
to the examiner, if the Veteran had a respiratory condition it 
would have been identified and treated.  As to the Veteran's 
complaints of not feeling well, having some fever, general 
malaise and feeling fatigue, the examiner pointed out that he was 
hospitalized for rheumatic fever.  As to the Veteran's claim that 
he had fatigue after being released from the hospital, the 
examiner stated that she would expect this as the Veteran had 
been hospitalized for 50 days where he did not do any significant 
physical activities.  In the examiner's words, the Veteran would 
have been "unfit" to do any type of exercise or return to 
regular duties immediately after his hospitalization.  As to the 
Veteran's respiratory complaints, the examiner observed that that 
the Veteran had several parasitic infections and that most of 
these parasites enter the host through the skin, go to the 
bloodstream, and then go through the lung in their cycle before 
going to the glottis where the larvae are then swallowed and 
carried to the intestine.  According to the examiner, during the 
passage through the lungs and upper respiratory tract, the 
parasites can cause cough and rales which can sometimes be 
confused with a respiratory condition.  The examiner opined that 
this could explain many of the Veteran's symptoms he claims he 
had, and that frequent productive coughing in the morning does 
not mean that he had a respiratory infection.  The examiner 
further noted that the Veteran suffered from frequent tonsillitis 
and sinus infections that could produce many upper respiratory 
symptoms like productive cough, congestion and difficulty 
breathing.  Finally, the examiner stated that the infection of 
tuberculosis is usually characterized by dry, nonproductive 
cough, night sweats, fever, pleuritic chest pain and hemoptysis, 
and if the Veteran had pulmonary tuberculosis in service it would 
have been evident as some infiltrate or hiliar adenopathy would 
have been seen on the X-rays.  

In this case, the medical evidence preponderates against a 
finding that the Veteran has a current pulmonary disorder 
etiologically related to his service.  In reaching this 
conclusion, the Board notes that the service treatment records 
show no diagnosis or treatment for any pulmonary disability.  
While a density was seen on chest X-ray, a radiologist opined 
that the density was not a parenchymal lesion and that the X-ray 
was probably negative.

The Board recognizes that if active tuberculosis or 
bronchiectasis manifest to a compensable degree within one year 
after service, service connection could be presumed.  See 
38 C.F.R. § 3.309(a).  However, the medical evidence does not 
show either condition within the first year after service.  The 
Veteran was hospitalized at a tuberculosis hospital within the 
first year after service; however, there is no record of any 
diagnosis of tuberculosis.  In fact, in June 1955, the Veteran 
testified that he had a bronchial attack shortly after service, 
for which he was hospitalized.  The Board finds it important that 
a little more than a year after his hospitalization the Veteran 
reported having a "bronchial attack" rather than active 
tuberculosis.  It is also significant to note that in April 1954, 
the month the Veteran was hospitalized, an administrator noted 
that the Veteran was referred and admitted as a patient in the 
Anti Tuberculosis Hospital of Mayaguez showing symptoms of an 
inflammatory disease of his left lung with a continuous fever, a 
chronic cough with yellowing green sputum, shortness of breath 
and lack of air, secretion and inflamed mucosa.  There was no 
mention of any tuberculosis.  

The Board recognizes that in November 1978 a private physician 
stated that there has been and could be demonstrated the trace of 
a Primary Tuberculous Complex in the Left Upper Lobe.  However, 
even assuming the Veteran had tuberculosis at some point (which 
is contrary to the remainder of the medical evidence) the 
physician's statement does not show that the Veteran had active 
tuberculosis manifest within a year after his separation from 
service.  The available examination reports from the time in 
question, including the February 1955 VA examination did not 
reveal any tuberculosis.  The Board finds the February 1955 VA 
examination report more probative than the statement made by the 
physician 23 years after the fact (which suggests a history of 
tuberculosis but does not indicate when the Veteran could have 
had tuberculosis).  The Board also notes the negative bronchogram 
performed in June 1955.  For these reasons, the Board finds that 
the Veteran did not have active tuberculosis or bronchiectasis 
manifest to a compensable degree within one year after his 
separation from service.

Although the Veteran currently has a pulmonary disability, and 
was diagnosed with chronic bronchitis as early as February 1955 
(less than a year after his separation from service), service 
connection is not warranted as the evidence indicates that no 
current pulmonary disability is related to service.  The Board 
notes that chronic bronchitis is not a disability that is 
presumed to have begun during service if manifest to a 
compensable degree within one year after separation from service.  
See 38 C.F.R. § 3.309(a).  In December 2008 (and a February 2010 
addendum), a VA physician opined that it is less likely as not 
that the Veteran's pulmonary disorder had its origin during 
service.  The opinion was offered after a review of the relevant 
evidence and examination of the Veteran.  The physician provided 
extensive rationale for the opinion and addressed the relevant 
evidence of record, including the Veteran's lay statements and 
the service and post-service treatment records (including the 
chest X-rays performed during service).  Among other things, the 
examiner explained how the Veteran may have had respiratory 
complaints and symptoms during service (although not documented) 
without having any pulmonary disability.  The Board finds the 
examiner's explanation persuasive.  For these reasons, the Board 
has afforded the VA examiner's opinion - that it is less likely 
as not that the Veteran's pulmonary disorder had its origin 
during service - high probative value.  

The Board recognizes that in May 1980, a private physician stated 
that the Veteran had an extensive fibrotic area in the left 
superior lobe resulting from a phymatosis process developed in 
service.  However, this statement is afforded little probative 
weight as to the etiology of any current pulmonary disorder as 
the physician providing the statement provided no rationale for 
his impression.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
300-01 (2008) (noting that to have probative value a medical 
opinion must contain a rationale for the conclusion).

The Board concludes that the medical evidence is of greater 
probative value than the Veteran's lay statements regarding his 
pulmonary disability.  In this regard, it is recognized that the 
Veteran is competent to report observable symptomatology, such as 
coughing.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  
However, it is now well established that lay persons without 
medical training, such as the Veteran, are not competent to opine 
on matters requiring medical expertise, such as the etiology of 
pulmonary disabilities.  See 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to provide 
medical diagnosis).  Simply put, the question of causation here 
involves a more complex relationship than the Veteran is 
competent to address.  Moreover, the most probative medical 
evidence fails to link any current pulmonary disability to the 
Veteran's complaints.  In fact, when asked to specifically opine 
on the etiology of the Veteran's current pulmonary problems, a VA 
examiner opined that it is less likely as not that the Veteran's 
pulmonary disorder had its origin during service.  

In sum, the Board finds that the preponderance of the evidence 
indicates that the Veteran did not have a chronic pulmonary 
disorder in service or have active tuberculosis or bronchiectasis 
manifest to a compensable degree within one year of discharge 
from service.  The preponderance of the evidence also shows that 
the Veteran does not have a current chronic pulmonary disorder 
that is etiologically related to his active service.  Thus, 
service connection for a chronic pulmonary disorder, to include 
bronchitis and pulmonary fibrosis, is not warranted.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for a chronic pulmonary disorder to include 
bronchitis and pulmonary fibrosis is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


